This is an appeal from an interlocutory order entered by the Benton Circuit Court on April 18, 1935, wherein a receiver was appointed to take charge of certain real estate and to collect the rents therefrom, pending the litigation.
Appellants attempted to perfect an appeal to this court by filing a transcript in the office of the Clerk of the Supreme Court on June 21, 1935.
The appellee moved the court to dismiss said appeal upon the ground that it was not taken and perfected within ten days from the date of the appointment of said receiver, as required by § 3-2603, Burns R.S. 1933, § 1157, Baldwin's 1934. The construction of this statute has been before the court on numerous occasions. It has been held that it must be strictly followed, and that the steps necessary to constitute an appeal and to present the matter to this court must be taken within ten days from the date of the entry of the judgment appointing the receiver in the court below.Barney v. Elkhart County Trust Co. (1906), 167 Ind. 505, 79 N.E. 492; Daugherty v. Payne (1911), 175 Ind. 603, 95 N.E. 233; Lovett v. Citizens Trust, etc., Bank (1929),200 Ind. 608, 165 N.E. 545; Stair v. Meissel (1934), 207 Ind. 280,192 N.E. 453; O'Malley v. Hankins (1935), 207 Ind. 589,194 N.E. 168; and many others.
Because of the failure of appellants to perfect their appeal pursuant to said statute, the same is hereby dismissed. *Page 262